DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are presented for examination.
The application, filed 04/22/2019, is a national stage entry of PCT/CN2016/106704, international filing date 11/22/2016, which claims foreign priority to 20161940702.7, filed 11/01/2016.

Information Disclosure Statement
The information disclosure statement filed 04/22/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. 
The Examiner notes that the document "Translocating Speed Ration Effect on Water Distribution Uniformity of Lightweight Lateral Move Irrigation System" lacks an English translation. While the Abstract is in English, the rest of the document is in Chinese. The document has been placed in the application file, but the information referred to by it has not been considered.

Drawings 
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Objections 
Claim 1 last line of item (c) uses the acronym or variable “d”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 1 last line of item (c) uses the acronym for the function “f(L)”, the first use of an acronym in a claim should be defined to avoid any possible indefiniteness issues. Examiner notes that the function is used to define d, but such function is not defined. It sounds like circular reasoning.
Claim 1 first line of item (d) uses the acronym or variable “d'”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 1 first line of item (d) uses the acronym for the function “f(t)”, the first use of an acronym in a claim should be defined to avoid any possible indefiniteness issues. Examiner notes that the function is used to define d', but such function is not defined. It sounds like circular reasoning.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As to claim 5, it is objected for the same deficiency.
Claim 1 recites the limitation "the unit" in line 1 of item d). There is insufficient antecedent basis for this limitation in the claim. There is no "unit" anteceding this limitation in the claim. 
Claim 4 recites the limitation "the test" in line 3. There is insufficient antecedent basis for this limitation in the claim. There is no "test" anteceding this limitation in the claim. 
As to claim 5, the term “about“ is a relative term, which renders the claim indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The subject matter description of “about” in the specification amounts to two repetitions of “about”, i.e. no definition of “about” is elaborated in the description. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(process, machine, manufacture = 2019 PEG Step 1 = yes) for calculating the depth of water sprinkled of a translational sprinkler in different working conditions comprising a) placing rain gauge buckets in rows and columns, within the sprinkling range of sprinkler heads, to collect sprinkled water droplets; b) selecting an working pressure of the translational sprinkler and logging the volume of water droplets received in each rain gauge bucket, calculating average volume of water droplets received in the rain gauge buckets in each row, and calculating spot sprinkling intensity; c) establishing a relation curve of spot sprinkling intensity vs. distance from center, and plotting a relation curve of sprinkling intensity vs. distance from the sprinkler head at the center, with the sprinkler head at the center as an origin, the distance of rain gauge bucket from the sprinkler head as x-axis, and the sprinkling intensity of sprinkler head as y-axis, and establishing a functional relationship d = f(L); d) setting a movement speed of the unit, establishing a mathematical curve of d'=f(t), and converting the relation curve of sprinkling intensity vs. distance from the sprinkler head at the center into a relation curve of sprinkling intensity vs. time t; e) setting the time required for the sprinkler to pass by a rain gauge bucket completely, calculating the depth of sprinkled water collected after the sprinkler passes by the rain gauge bucket completely, which is the depth of sprinkled water at the rain gauge bucket in a travel cycle of the translational sprinkler.
Claim 1 is substantially drawn to mathematical concepts. Steps b), c), d), and e) are drawn to mathematical relationships, formulas or equations, and/or calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). As to the placing buckets to collect sprinkled water droplets of step a), it is insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known".
(2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claim recites an abstract idea. For at least these reasons, independent claim 1 is not patent eligible.
The claim recites the additional elements of placing buckets to collect sprinkled water droplets. As discussed above, it is insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Zhu et al., (Zhu hereinafter),"Comparison of fluidic and impact sprinklers based on hydraulic performance" (see IDS dated 04/22/2019), discloses placing buckets to collect sprinkled water droplets (see "bucket" as "catch can", "Fig. 2 Schematic diagram of the experimental conditions" in page 369). King and Bjorneberg, (King hereinafter), Center pivot simulator for evaluating system design and management effects on infiltration and erosion", discloses placing buckets to collect sprinkled water droplets (see "buckets" as "cans" in page 168, next to last paragraph and page 169, Figure 1). Clark et al., (Clark hereinafter), "Measured and simulated uniformity of low drift nozzle sprinklers", discloses placing buckets to collect sprinkled water droplets (see "buckets" as "pans", "Figure 3. Catch pan configurations for the laboratory tests on sprinkler distribution patterns: (a) initial full grid pattern design" in page 323). Playán et al. , (Playán hereinafter), "Characterizing pivot sprinklers using an experimental irrigation machine", discloses placing buckets to collect sprinkled water droplets (see "bucket" as "catch can", "Fig. 2. Schematic representation of the experimental set up for the static experiments. Different catch can distributions were used for Rotator and i-Wob (a) and Spray sprinklers" in page 184). HaiJun et al., (HaiJun hereinafter), "Characterizing (2019 PEG Step 2B: NO). The claim is not patent eligible.
Claims 2-5 are substantially drawn to mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. 

Allowable Subject Matter 
Claims 1-5 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter:
While Zhu discloses placing buckets to collect sprinkled water droplets (see "bucket" as "catch can", "Fig. 2 Schematic diagram of the experimental conditions" in page 369),
King discloses placing buckets to collect sprinkled water droplets (see "buckets" as "cans" in page 168, next to last paragraph and page 169, Figure 1),
Clark discloses placing buckets to collect sprinkled water droplets (see "buckets" as "pans", "Figure 3. Catch pan configurations for the laboratory tests on sprinkler distribution patterns: (a) initial full grid pattern design" in page 323),
Playán discloses placing buckets to collect sprinkled water droplets (see "bucket" as "catch can", "Fig. 2. Schematic representation of the experimental set up for the static 
and HaiJun discloses placing buckets to collect sprinkled water droplets (see "buckets" as "cans" in page 1400, col. 1, next to last paragraph and Figure 2),
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claim 1, "… b) selecting an working pressure of the translational sprinkler, to maintain… stable sprinkling at fixed spots, and logging the volume of water droplets cξ received in each rain gauge bucket… calculating average volume of water droplets ci = cξ/m received in the rain gauge buckets… calculating average volume of water droplets vi = ∑bj=1 cij/b received in the rain gauge buckets… calculating spot sprinkling intensity di = vi /[π·(D/2)·t1]…
c) establishing a relation curve of spot sprinkling intensity vs. distance from center… plotting a relation curve of sprinkling intensity vs. distance from the sprinkler head at the center… distance of rain gauge bucket from the sprinkler head as x-axis, and the sprinkling intensity of sprinkler head as y-axis, and establishing a functional relationship d = f(L);
d)… speed s… establishing a mathematical curve of d'=f(t) according to L = st… converting the relation curve of sprinkling intensity vs. distance from the sprinkler head at the center into a relation curve of sprinkling intensity vs. time…
e)… time required for the sprinkler to pass by a rain gauge bucket completely as t2, calculating the depth of sprinkled water H = ∫t20 f(t) dt collected after the sprinkler passes by the rain gauge bucket completely, which is the depth of sprinkled water at the rain gauge bucket in a travel cycle of the translational sprinkler",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/26/21Primary Examiner, Art Unit 2127